Citation Nr: 0400295	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for paroxysmal supraventricular tachycardia.  

2.  Entitlement to an effective date earlier than July 12, 
1999, for the grant of service connection for paroxysmal 
supraventricular tachycardia.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD for the period from July 12, 1999 to June 
16, 2000.  

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD since June 16, 2000.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO decision which, in 
pertinent part, granted service connection for anxiety 
disorder with a 30 percent evaluation; and for paroxysmal 
supraventricular tachycardia with a 10 percent evaluation, 
both effective July 12, 1999.  In April 2000, the veteran 
submitted a notice of disagreement with the effective date 
assigned for service connection for paroxysmal 
supraventricular tachycardia.  

In February 2001, the veteran filed an application for TDIU.  
In a July 2001 rating decision, the RO denied entitlement to 
TDIU.  Later that month the veteran submitted a statement in 
which he wrote that he disagreed with the RO decision.  
Although he made no specific reference to the denial of TDIU, 
his statement was accompanied by a summary from a VA 
physician in which the physician essentially reported that 
the service connected disabilities precluded gainful 
employment.  The Board construes this statement as a notice 
of disagreement with denial of a total rating.  No statement 
of the case has been issued in regard to this claim.  The 
filing of a notice of disagreement puts a claim in appellate 
status and a statement of the case in regard to the issue of 
entitlement to a total disability rating based upon 
individual unemployability must be issued to the veteran.  
Since that is the case the remand action set forth below is 
necessary.  See Manlincon v. West 12 Vet. App. 238 (1999).  

In addition, in the July 2001 RO decision, the evaluation for 
the veteran's service-connected psychiatric disorder was 
increased to 50 percent disabling, effective June 16, 2000.  

In addition, further development is warranted with regard to 
the claim for an evaluation in excess of 10 percent for 
paroxysmal supraventricular tachycardia and thus, such will 
be considered in the Remand section of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

A videoconference Board hearing was held in March 2003, 
before the Veterans Law Judge signing this document.  The 
Veterans Law Judge had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In August 1946 the RO denied the veteran's claim for 
service connection for a heart disorder; he did not appeal 
this decision after notice thereof.  

3.  The August 1946 did not contain an outcome determinative 
error.

3. The veteran again filed a claim for service connection for 
a heart disorder that was received on July 12, 1999.  

4.  In a January 2000 decision, the RO granted service 
connection for paroxysmal supraventricular tachycardia and 
assigned a 10 percent rating, effective July  12, 1999.  

CONCLUSION OF LAW

The criteria for an effective date prior to July 12, 1999, 
for the grant of service connection for paroxysmal 
supraventricular tachycardia have not been met.  38 U.S.C.A. 
§§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.156, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in January  2001.  The letter 
provided the veteran with 60 days to respond; however, the 
law required that he be afforded one year to respond.  
38 U.S.C.A. § 5103(b); Paralyzed Veterans of America v. 
Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  However, recent 
legislation holds that VA may adjudicate a claim prior to 
expiration of the one year period for submitting evidence to 
substantiate the claim.  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Thus, the 
notice requirements of the VCAA have been met.  

There are no relevant records that remain outstanding.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In this case, the decision turns on 
the finality of earlier decisions, and the dates of claims.  
Therefore, an examination is not required.

The RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  


Earlier Effective Date

The veteran's original claim for service connection for 
"heart trouble" was received by VA in April 1946, and was 
denied by the RO in a rating decision dated that same month.  
In RO correspondence dated in August 1946, the denial was 
continued following further examination and submission of 
additional evidence.  The veteran was advised that he could 
appeal this decision to the Administrator of Veterans Affairs 
provided that the appeal was submitted to the RO within one 
year.  See Veterans Regulation No. 2(a), pt. II, para. III; 
Department of Veterans Affairs Regulation 1008 (effective 
January 25 1936).  The veteran did not submit an appeal.  
Therefore, the August 1946 RO decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  

No communication was received from the veteran until July 12, 
1999, when he again filed a claim for service connection for 
a heart condition.  In January 2000, the RO determined that 
service connection was warranted for paroxysmal 
supraventricular tachycardia secondary to his service-
connected psychiatric disorder, effective July 12, 1999.  A 
10 percent rating was assigned.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).  

Where an allowance is premised on new and material evidence 
received after a final decision, the effective date is the 
latter of the date of receipt of the reopened claim or the 
date entitlement arose.  38 C.F.R. § 3.400(q).

The veteran contends that the grant of service connection 
should be in 1946, when he initially filed a claim for a 
heart disorder.  Because his claim was ultimately granted, he 
maintains that it should have been assigned the earlier 
effective date.  

He specifically contends that the RO's 1946 decision was 
erroneous because he had the same heart condition then as he 
does now.  In essence he maintains that the 1946 decisions 
should be set aside on the basis of clear and unmistakable 
error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  The RO 
considered this question, as shown by the statement of the 
case.

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one that is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
In this case the veteran has merely made a general assertion 
that there was error, without specifying the error.  In the 
absence of any specificity, he has not reasonably raised a 
valid claim of CUE and there is no obligation on the part of 
the Board to adjudicate such a claim.  Id at 45.

The error alleged by the veteran is that he had a heart 
disease in 1946.  However, the evidence then before the RO 
included an electrocardiographic examination that was 
interpreted as normal, although occasional premature 
ventricular extra systole was noted, and a blood pressure of 
118/68 with a finding of no arrhythmia of pulse.  The record 
did not show a diagnosed heart disease.  The RO could have 
reviewed this evidence and concluded, as it did, that there 
was no current heart disease. 

The veteran has asserted that the July 1946 examination, upon 
which the denial was based, was inadequate.  However, this 
allegation boils down to a claim that the RO failed in its 
duty to assist by failing to insure that he received an 
adequate examination.  A failure in the duty to assist cannot 
constitute clear and unmistakable error.

In the absence of clear and unmistakable error, the August 
1946 decision is final.

Since the RO's August 1946 decision is final, the claim upon 
which that decision was based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  Lalonde v. West, 12 Vet. App. 377 
(1999).  The veteran's subsequent claim for service 
connection for paroxysmal supraventricular tachycardia was 
received by the RO on July 12, 1999.  This is the date that 
was assigned by the RO as the effective date for the grant of 
service connection for paroxysmal supraventricular 
tachycardia. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  



ORDER

An effective date earlier than July 12, 1999 for service 
connection for paroxysmal supraventricular tachycardia is 
denied.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38  U.S.C.A. 
§ 5103A(b)(1),(2).  

In this case, it is noted that during the March 2003 
videoconference hearing, the veteran indicated that he 
experienced 2-3 episodes of tachycardia per month.  He 
underwent a VA examination in March 2002 which noted a well-
documented history of paroxysmal supraventricular tachycardia 
for many years.  The examiner indicated that Holter 
monitoring and EKG documentation was conducted within the 
last year.  However, the most recent EKG study of record is 
dated in October 1999.  In the opinion of the Board, an 
additional, comprehensive cardiology examination is needed to 
adequately evaluate the veteran's claim.  

Regarding the veteran's claim for an increased evaluation for 
PTSD, the Board notes that during his videoconference hearing 
conducted in March 2003, the veteran indicated that 
additional, pertinent medical records were available from the 
VA medical center in Lebanon, PA.  In particular, the veteran 
noted that he had been recently seen in the emergency room 
for symptoms related to PTSD.  It does not appear that such 
medical records are contained in the claims file.  

In addition, as indicated above, a timely notice of 
disagreement was filed recently in regard to the denial by 
the RO of the veteran's claim for entitlement to a total 
disability rating due to individual unemployability.  Since 
the RO has not provided the veteran with a statement of the 
case in regard to this issue it must be referred back to the 
RO for preparation of a statement of the case.  See Manlincon 
v. West 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action.  

1.  The RO should request all records of 
the veteran's treatment at the Lebanon VA 
Medical Center from July 2002 to the 
present for PTSD and paroxysmal 
supraventricular tachycardia.  

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
exact nature and extent of his paroxysmal 
supraventricular tachycardia.  The entire 
claims file must be made available to the 
examiner and the examination report 
should reflect discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be performed.  The 
examiner is requested to express an 
opinion after review of the evidence as 
to the following: (A) Does the veteran 
have permanent atrial fibrillation (one 
atrial fibrillation)? or (B) Does the 
veteran experience one (1) to four (4) 
episodes per year of paroxysmal atrial 
fibrillation or other supraventricular 
tachycardia documented by ECG or Holter 
monitor?  or (C) Does the evidence 
reflect that the veteran experiences 
paroxysmal atrial fibrillation or other 
supraventricular tachycardia more than 
four times per year as documented by ECG 
or Holter monitor?  

3.  The RO should issue to the veteran a 
statement of the case in regard to the 
issue of entitlement a total disability 
evaluation due to individual 
unemployability, and inform him of the 
necessary steps to perfect an appeal as 
to that issue.  Then, only if an appeal 
is perfected as to the above claim should 
the case be returned to the Board for 
further appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



